              Case 6:19-cv-01072 Document 1 Filed 03/25/19 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

               v.                                                                Civil No. 19-1072

ONDRE LEMONE MILES, NICOLE MILES,
AND RANDALL J. BATHURST, a/k/a
RANDALL J. BATHURST TRUST,

                                   Defendants.

                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Michelle A. Jacobs, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.      Defendant Ondre Lemone Miles may be served by delivering a copy of the

                        Summons and Complaint to him at 2915 Union Road, Chapman, Kansas

                        67431, within the jurisdiction of this Court.

                b.      Defendant Nicole Miles may be served by delivering a copy of the

                        Summons and Complaint to her at 2915 Union Road, Chapman, Kansas

                        67431, within the jurisdiction of this Court.

                c.      Defendant Randall J. Bathurst, a/k/a Randall J. Bathurst Trust, may be

                        served by delivering a copy of the Summons and Complaint to him at 535
             Case 6:19-cv-01072 Document 1 Filed 03/25/19 Page 2 of 7




                       2900 Avenue, Abilene, Kansas 67410-6295, within the jurisdiction of this

                       Court.

       3.      Defendant Ondre Lemone Miles executed and delivered to Plaintiff, acting through

the Rural Housing Service, United States Department of Agriculture, a promissory note on May

11, 2016, in which he promised to pay Plaintiff the principal amount of $300,000.00, together with

interest thereon at the rate of 3.5000 percent (3.5000%) per annum on the unpaid balance. As

consideration for this note, Plaintiff made a Rural Housing loan to Defendant Ondre Lemone

Miles, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.).

A true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      To secure the payment of the indebtedness, Defendant Ondre Lemone Miles did,

on May 11, 2016, execute and deliver a purchase-money security interest in the form of a real

estate mortgage upon certain real estate located in Dickinson County, Kansas, within the

jurisdiction of this Court, described as follows:

               The Northwest Quarter (NW/4) of Section 11, Township 12 South,
               Range 1 East of the 6th P.M., Dickinson County, Kansas.

This real estate mortgage was filed for record on May 12, 2016, in the office of the Register of

Deeds of Dickinson County, Kansas, in Book M370 at Pages 851-856. A true and correct copy of

the Mortgage is attached as Exhibit B.

       5.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A and B.

       6.      Defendant Ondre Lemone Miles failed to pay Plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance




                                                    2
              Case 6:19-cv-01072 Document 1 Filed 03/25/19 Page 3 of 7




plus interest to be immediately due and payable and has made demand for these amounts. No

payment has been received.

        7.       The amount due on the promissory note and mortgage is principal in the amount of

$300,000.00 as of February 5, 2019; plus interest in the amount of $23,934.70 accrued to February

5, 2019; plus interest accruing thereafter at the daily rate of $28.7671 to the date of judgment; plus

administrative costs of $55.00 (including lis pendens filing fee of $5.00 and a title report fee of

$50.00) pursuant to the promissory note and mortgage; plus filing fees in the amount of $400.00

allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C.

§ 1961; plus court costs and the costs of this action presently and in the future incurred.

        8.       No other action has been brought for recovery of these sums and no payment has

been received.

        9.       The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

        10.      The following Defendants may claim an interest in the real estate that is the

subject of this action:

                 a.       Defendant Nicole Miles may claim an interest as a signatory to the mortgage

                          referenced above and pursuant to a marital interest in the property.

                 b.       Randall J. Bathurst, a/k/a Randall J. Bathurst Trust, may claim an interest

                          in the subject real estate pursuant to leasehold interest on the farm ground.

        11.      The indebtedness due Plaintiff by Defendant Ondre Lemone Miles is a first and

prior lien on the property described above.

        12.      The interests of Defendants are junior and inferior to the interests of Plaintiff United

States of America.



                                                    3
             Case 6:19-cv-01072 Document 1 Filed 03/25/19 Page 4 of 7




       13.     By execution of the mortgage; Defendant Ondre Lemone Miles agreed that the

Lender United States, acting through the Farm Service Agency, would not be bound by any present

or future State laws allowing for any right of redemption or possession of the real estate following

any foreclosure sale. Exhibit B, page 4, paragraph 28.

       Plaintiff demands in personam judgment against Defendant Ondre Lemone Miles in the

sum of principal in the amount of $300,000.00 as of February 5, 2019; plus interest in the amount

of $23,934.70 accrued to February 5, 2019; plus interest accruing thereafter at the daily rate of

$28.7671 to the date of judgment; plus administrative costs of $55.00 (including lis pendens filing

fee of $5.00 and a title report fee of $50.00) pursuant to the promissory note and mortgage; plus

filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest

thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action

presently and in the future incurred.

       Plaintiff also demands foreclosure of all Defendants' interests in the subject real estate.

       Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the Plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment be the final judgment of this Court.

       Plaintiff further prays that any leasehold payments now due or to become due during the

pendency of this action that are associated with the real property listed in paragraph 4 above, owed



                                                 4
              Case 6:19-cv-01072 Document 1 Filed 03/25/19 Page 5 of 7




by the Randall J. Bathurst Trust and/or its Trustee, Randall J. Bathurst, be applied and credited to

the debt associated with this property.

        Plaintiff further demands that all legal right, title and interest that the Defendants have in

the real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, with no right of redemption in any party, and

that the sale be subject to any unpaid real estate taxes, special assessments and easements of record.

        Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order:

                (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                        § 2412(a)(2);

                (2)     The costs of this action and the foreclosure sale;

                (3)     The interest accruing on Plaintiff=s in personam judgment against
                        Defendant Ondre Lemone Miles;

                (4)     Plaintiff=s in personam judgment against Defendant Ondre Lemone
                        Miles; and,

                (5)     Any remaining balance should be held by the Clerk of the District
                        Court to await the Court’s further order.

        Further, Plaintiff prays that, in the event the judgment is not wholly satisfied out of the

proceeds of the sale, Plaintiff shall have judgment against Defendant Ondre Lemone Miles for any

deficiency that exists after crediting the proceeds together with interest at the legal judgment rate.

Plaintiff further demands that all right, title, and interest in and to the real estate of the Defendants,

and of all persons claiming by, through or under them be decreed to be junior and inferior to the

Plaintiff's Mortgage and be absolutely barred and foreclosed.




                                                    5
             Case 6:19-cv-01072 Document 1 Filed 03/25/19 Page 6 of 7




       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. MCALLISTER
                                                      United States Attorney
                                                      District of Kansas


                                                      s/ Michelle A. Jacobs
                                                      MICHELLE A. JACOBS
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 21261
                                                      1200 Epic Center
                                                      301 N. Main
                                                      Wichita, Kansas 67202
                                                      PH: (316) 269-6481
                                                      FX: (316) 269-6484
                                                      Email: michelle.jacobs@usdoj.gov
                                                      Attorneys for the Plaintiff




                                                 6
             Case 6:19-cv-01072 Document 1 Filed 03/25/19 Page 7 of 7




                              REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in the City of Wichita, Kansas.



                                                    s/ Michelle A. Jacobs
                                                    MICHELLE A. JACOBS
                                                    Assistant United States Attorney




                                               7
                                  Case 6:19-cv-01072 Document 1-1 Filed 03/25/19 Page 1 of 3



                                                                                                                                                      Form Approved - OMB No. 0560-0237
fhis form is available electronically.                                                                              (See Page 3 for Privacy Act arid Paperwork Reduction Act Statements.)
 FSA-2026                                                                     U.S. DEPARTMENT OF AGRICULTURE                                                                                                Position 2
 (12-05-12)                                                                           Farm Service Agency


                                                                                     PROMISSORY NOTE
 1, Name                                                                                             2. State                                                  3. County
 ONDRE LEMONE MILES                                                                                  KANSAS                                                    DICKINSON
 4. Case Number                                     5, Fund Code                                     6. Loan Number                                            7 Date
 18-021-265794425                                   41                                               01                                                                        MAY 11, 2016

 8, TYPE OF ASSISTANCE                                                                                9. ACTION REQUIRING PROMISSORY NOTE:
 FO—BF—REG—SDA—ETH
                                                                                                           Initial loan                  III Conservation easement                    0     Deferred payments

                                                                                                           Consolidation                 U Rescheduling                               1111 Debt write down

                                                                                                     0     Subsequent loan               LI Reamortization


 10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
 United States of America, acting through the Farm Service Agency, United States Department of Agriculture ("Government"), or its
  assigns, at its office in (a)                   SALINE COUNTY, KANSAS                                                          or at such other place as the Government may later
 designate in writing, the principal SUM Of (b) THREE HUNDRED THOUSAND AND NO HUNDREDTHS
                                                                           dollars (c) ($ 300,000.00                                                                                  , plus interest on
 the unpaid principal balance at the RATE of (d) THREE AND ONE HALF
 percent (e)           3.50----               %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may
 CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address, The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8.

 I 1. Principal and interest shall be paid in (a)                            41
installments as indicated below, except as modified by a different rate of interest on or before the following dates:

      (b) nstallment amount                                          (c) Due Date                                  (b) Installment amount                                         (    Due Date
$ 1 4 , 049,00                                                     05/01/2017                                 $ N/A                                                                       N/A

$ N/A                                                                      N/A                                $ N/A                                                                       N/A

$ N/A                                                                      N/A                                $ N/A                                                                       N/A

$ N/A                                                                      N/A                                $ N/A                                                                       N/A


and (cl) $         1 1,049, 00                       thereafter on the (e) 1 5T OF MAY                                             of each 0         YEAR                                  until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g)                          FORTY (40)                                    years from the date of this note, and except that prepayments may
be made as provided below, The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.

 12, If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government, Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government, Interest shall accrue on the amount of each advance from the actual date
disbursed.
 rim ii S Department of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, marital status
 familial status, parental status, religion, sexual onenlation, political beliefs, genetic information, ref:meal, or because all or port of an individual's income is derived from any public assistance program. (Not
,111 moltiorlecl .bases minty to all programs) Ir'orsons with disabilities Who ronelfOaftatnahVe Means for ccnimunicalion of pregrare inferntetiOn                   lartio pn'nt, sat of ate) • 0000 00010      A's
 1,0161,' i Conk)/ at 04 00,7800 'Nalco ani1 OM. id tile a Complaint pi jiscriminatara, write'to 01112.4 isrsteer Secretary fOr                     flights,' Oifico vi 11mg Assis(pPi.S4tOrtelta rtif       ,
 Independence Avdrme, S            Stop 9410, Washington, DC ,'N0,0,1
                                                                    2510, or call la-Poo of (66/ 639P       M        (17nolish) or MOO) 874.039 WV) or OW.                       (84.     kfritsp)br              134
(Spanish federal relay), USDA mean equal opportondy providor ond.ompioyor


                                                                                                                                                                                  MAY 17 2016
Initial                             Date

                                                                                                                                                                         Saline County FSA

                                                                                                              EXHIBIT A
                       Case 6:19-cv-01072 Document 1-1 Filed 03/25/19 Page 2 of 3



 FSA-2026 (12-0542)                                                                                                             Page 2 of 3

 13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
 loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
 evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
 debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

 14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
 any successor regulation.

 15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
 Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
 note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

 16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
 leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
 the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

       (a)                                                         (d)                                                            (0
   FUND CODE/               (b)                (c)                DATE                            (e)                       LAST INSTALL,
                       FACE AMOUNT        INTEREST RATE                                   ORIGINAL BORROWER                      DUE
    LOAN NO.                                                   (MM-DD-YYYY)
                                                                                                                            (A1M-DD, yyryi,
                                                        0/0


                                                       %


                   $                                   %

                   .                                   %


                   $                                   %


                                                       %

                                                       %



18. Security, instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.




Initial    /A47)           Date
                     Case 6:19-cv-01072 Document 1-1 Filed 03/25/19 Page 3 of 3



 FSA-2026 (12-05-12)                                                                                                                       Page 3013

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8, This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note,

23. Presentment, protest, and notice are waived.

Signature(s) As Described In State Supplement:




ONDRE LEMONE MILES

2915 UNION ROAD
CHAPMAN , KS 67431




NOTE:     The following statement is made in accordance With the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
          the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et seq.). The
          information will be used to determine eligibility and feasibility for loans and loan guarantees, end servicing of loans and loan guarantees.
          The Information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
          nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described in the applicable
          Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrower. Providing the requested information is
          voluntary. However, failure to furnish the requested information may result in a denial for loans and loan guarantees, and servicing of loans
          and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

           According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
          collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
          0560-0237. The time required to complete this Information collection is estimated to average 20 minutes per response, including the time
          tor reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
          collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.
                        Case 6:19-cv-01072 Document 1-2 Filed 03/25/19 Page 1 of 6

                                                                                                                    M370 Page: 851
                                                                                                                    e# 851 of6


                                                                                                 STATE OF KANSAS, DICKINSON COUNTY
                                                                                                   Karen J. Freeman, Register of Deeds
                                                                                                  Book; M370 Page: 651-856
                                                                                                Roc°FpI 11: 26320                     Recording Fee: S70,00
                                                                                                Mor}gle *: 201.6-232      Authorized By
                                                                                                 :1 90c:II6160 60.00
                                                                                                 ashler InItial5 JF

                                                                                                  Date Recorded: 5/12/201.6 3:36:10 PM




                                                                        Position 5                                    Form Approved - OMB No, 0560,0237
                                                                                                   (See Page 5 for Privacy Act and Public Burden Statements )
FSA-2029 KS
(11-04-08)
                                                UNITED STATES DEPARTMENT OF AGRICULTURE
                                                             Farm Service Agency


                                                        MORTGAGE FOR KANSAS

*IIIIS MORTGAGE ("instrument") is made on                May _11                     20    16    . The mortgagor is       Oncir e Lemons Miles
and , Nicole Miles, husband and wife
(* Borrower") whose mailing address is 2915 Onion Road, Chapman, KS                             67431
                                                                                          This instrument is given to the United
States of America, acting through the Farm Service Agency, United States Department of Agriculture ("Government") located at
1 ,10 auI           on Avenue, Suite 12, Salina, KS 67401
             ument secures the following promissory notes, assumption agreements, and/or shared appreciation agreements (collectively
called - note"). which have been executed or assumed by the Borrower unless otherwise noted, are payable to the Government, and
3u1liori2,(.! acceleration of the entire debt upon any default:
                                                                    Annual Rate                Due Date of Final
        pate of Jostrumont                 Princip_al Amount         of lntcrest                  Installment

          On/ 11 ;2016                      $300,000.00                        3.50%                           05/11/2056




(Me interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Government regulations and the note.)


By exec t11i011 of this instrument. Borrower acknowledges receipt of all of the proceeds of the loan or loans evidenced by the above note,

 fhis instrument secures to the Government: (I) payment of the note and all extensions, renewals, and modifications thereof; (2) recapture of any
amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S.C. § 2001; (3) payment of all advances and expenditures. with
interest, made by the Government: and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
agreements.

In consideration of any loan made by the Government pursuant to the Consolidated Farm and Rural Development Act. 7 U.S.C. § 1921 et.seq. as
evidenced by the note, Borrower irrevocably mortgages, grants and conveys to the Government the following described property situated in the
Slide of Kansas. Count or Counties at. _Dickinson
                                                   See attached Exhibit A for legal description,


,i‘,..i .)/)                                                                                            ESA-2029 KS (II-RECEIVED



                     .51///ib                                                                                                  MAY 17 2 018

                                                                                                                       Saline County FSA

                                                                                          EXHIBIT B
                        Case 6:19-cv-01072 Document 1-2 Filed 03/25/19 Page 2 of 6

                                                                                                                   94370 Page: 851
                                                                                                                    je # 852 of 6


together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, casements, fixtures, hereditaments.
appurtenances. and improvements now or later attached thereto, the rents, issues and profits thereof, revenues and income therefrom, all water, water
rights, and water stock pertaining thereto, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of
any part thereolor interest therein (collectively called "the property"). This instrument constitutes a security agreement and financing statement
under the Uniform Commercial Code and creates a security interest in all items which may be deemed to be personal property, including but not
limited to proceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property. "

Borrower COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage, grant and convey the property
and that the property is unencumbered, except for encumbrances of record. Borrower warrants and will defend the title to the property against all
claims and demands, subject to any encumbrances of record.

This instrument combines uniform covenants for national use and non-uniform covenants with limited variations by jurisdiction to constitute a
uniform mortgage covering real property.

UNIFORM COVENANTS. Borrower COVENANTS AND AGREES as follows:
           I Payment. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument.
           2, Fees. Borrower shall pay to the Government such lbes and other charges that may now or later be required by Government regulations.
           3. Application of payments. Unless applicable law or Government's regulations provide otherwise, all payments received by the
Government shall be applied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
note: (c) to principal due under the note; (d) to late charges and other fees and charges.
           4. Taxes, liens, etc. Borrower shall pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or
assessed against the property and promptly deliver to the Government without demand receipts evidencing such payments.
           5. Assignment. Borrower grants and assigns as additional security all the right, title and interest in: (a) the proceeds of any award or
claim for damages, direct or consequential, in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condemnation; (b) all bonuses, rentals, royalties, damages, delay rentals and income that may be due or
become due and payable to the Borrower or Borrower's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the property; and (c) all rents, issues, profits, income and receipts from the property and from all existing or future leases, subleases, licenses,
guaranties and any other agreements for the use and occupancy of any portion of the property, including any extensions, renewals, modifications or
substitutions of such agreements. Borrower warrants the validity and enforceability of this assignment.

Borrower authorizes and directs payment of such money to the Government until the debt secured by this instrument is paid in 11111. Such money
eria, at the option of the Government, be applied on the debt whether due or not. The Government shall not be obligated to collect such money, but
shall be rtwonsible only far amounts received by the Government. In the event any item so assigned is determined to be personal property, this
instrument, will also be regarded as a security agreement.

Borrower will promptly provide the Government with copies or all existing and future leases. Borrower warrants that as of the date of executing this
instrument no default exists under existing leases. Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to assign, compromise, or encumber the leases or any future rents, Borrower will hold the Government harmless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assignment.
           6. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and, at
its request, deliver such policies to the Government. If property is located in a designated flood hazard area, Borrower also shall keep property
insured as required by 42 U.S.C. § 4001 et. seq. and Government regulations. All insurance policies and renewals shall include a standard mortgagee
,• :lause
            7, Advances by Government. The Government may at any time pay any other amounts required by this instrument to be paid by
Botrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
account of Borrower. Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments, prior liens.
hazard insurance premiums, and costs of repair, maintenance. and improvements. All such advances shall bear interest at the same rate as the note
which has the highest interest rate, All such advances, with interest, shall be immediately due and payable by Borrower to the Government without
demand. No such advance by the Government shall relieve Borrower from breach of Borrower's covenant to pay. Any payment made by Borrower
ma) be applied on the note or any secured debt to the Government, in any order the Government determines,
            8. Protection of lien. Borrower shall pay or reimburse the Government for expenses reasonably necessary or incidental to the protection
or' the lien and its priority and the enforcement or compliance with this instrument and the note. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of the property, costs of recording this and other instruments, attorneys' fees, trustees' fees, court costs, and
expenses ofadvertising, selling, and conveying the property.
            9. Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government.


initial 0 64.1 date

Ininal      TV   date 51 P.) )6                                                                                    ESA-2029 KS (11-04-08) P age 2 ql 6
                        Case 6:19-cv-01072 Document 1-2 Filed 03/25/19 Page 3 of 6

                                                                                                                     M370 Page: 851
                                                 far)                                                                e# 853 of 6


              10, Repair and operation of property. Borrower shall (a) maintain improvements in good repair; (h) make repairs required by the
  Gm.ernment; (c) comply with all farm conservation practices and farm management plans required by the Government; and (d) operate the property
  in a good and husbandlike manner. Borrower shall not (e) abandon the property; (f) cause or permit waste, lessening or impairment of the property;
  or (g) cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary
  for ordinary domestic purposes.
              11. Legal compliance. Borrower shall comply with all laws, ordinances, and regulations affecting the property.
              12. Transfer or encumbrance of property. Except as provided by Government regulations, the Borrower shall not lease, assign, sell,
  transfer, or encumber, voluntarily or otherwise, any of the property without the written consent or the Government. The Government may grant
 consents, partial releases, subordinations, and satisfactions in accordance with Government regulations.
              13. Inspection. At all reasonable times the Government may inspect the property to ascertain whether the covenants and agreements
 contained in this instrument are being performed.
              14. Hazardous substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
 substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
 hazardous substances that are generally recognized to be appropriate to normal use and maintenance of the property. Borrower covenants that
 Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
 else to do, anything affecting the property that is in violation of any federal, state, or local environmental law or regulation. Borrower shall promptly
 give the Government written notice of any investigation, claim, demand, lawsuit or other action by any governmental or regulatory agency or private
 party involving the property and any hazardous substance or environmental law or regulation of which Borrower has actual knowledge. If Borrower
 learns, or is notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
 property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regulations.
 As used in this paragraph, "hazardous substances" are those substances defined as toxic or hazardous substances by environmental law and the
  following substances; gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
 containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph, "environmental law" means Federal laws and regulations
 and laws and regulations of the jurisdiction where the property is located that relate to health, safety or environmental protection.
              15. Adjustment; release; waiver; forbearance. In accordance with Government regulations. the Government may (a) adjust the interest
 rate. payment, terms or balance due on the loan. (b) increase the mortgage by an amount equal to deferred interest on the outstanding principal
 balance, (c) extend or defer the maturity or, and renew and reschedule the payments on the note, (d) release any party who is liable under,the note
 from liability to the Government, (e) release portions of the property and subordinate its lien, and (I) waive any other of its rights under this
 insournent. Any and all or this can and will be done without affecting the lien or the priority of this instrument or Borrower's liability to the
 Government for payment of the note secured by this instrument unless the Government provides otherwise in writing. HOWEVER, any forbearance
 hy the Government - whether once or often - in exercising any right or remedy under this instrument, or otherwise afforded by applicable law, shall
 not be a waiver of or preclude the exercise of any such right or remedy.
             :t6. Graduation. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
 credit source at reasonable rates and terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply
 for and accept such a loan in sufficient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
cooperative lending agency in connection with such loan.
              17. Forfeiture. Borrower shall be in default it' any forfeiture action or proceeding, whether civil or criminal, is begun that in the
Gmernment's good faith judgment could result in forfeiture of the property or otherwise materially impair the lien created by this instrument or the
 Government's security interest. Borrower may cure such default by causing the action or proceeding to be dismissed with a ruling that precludes
 forfeiture of' the Borrower's interest in the property or other material impairment of the lien created by this security instrument or the Government's
security interest,
              18. False statement. Borrower also shall be in default if Borrower, during the loan application process, gave materially false or inaccurate
information or statements to the Government (or failed to provide the Government with any material information) in connection with the loan
evidenced by the note,
             19, Cross collateralization. Default under this instrument shall constitute default under any other security instrument held by the
Government and executed or assumed by Borrower. Default under any other such security instrument shall constitute default under this instrument,
            20. Highly erodible land; wetlands. Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for a
purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 C.E.R. part 1940, subpart G. or any successor Government regulation,
            21. Non-discrimination. If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
lepair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and has
obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona Ode offer,
rellise to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race. color,
religion, sex, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with
or attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial status or age.
            22. Notices. Notices given under this instrument shall be sent by certified mail unless otherwise required by law. Such notices shall be
addressed, unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director of the Farm
Service Agency at 3600 Anderson Ave., Manhattan, Kansas 66503, and in the case of Borrower at the address shown in the Government's Finance
Office records (which normally will be the same as the mailing address shown above).

initial 0   11 date qq/i
               date             110                                                                     FSA-2029 KS (11-04-08) Page 3 o16
                       Case 6:19-cv-01072 Document 1-2 Filed 03/25/19 Page 4 of 6

                                                                                                            cM370 Page: 851
                                                                                                              ge # 854 of 8

            23, Governing law; severability. This instrument shall be governed by Federal law. If any provision of this instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
note which can he given effect without the invalid provision or application. The provisions of this instrument are severable, This instrument shall he
subject to the present regulations of the Government, and to its future regulations not inconsistent with the express provisions hereof.
All powers and agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies
provided in this instrument are cumulative to remedies provided by law.
            24. Successors and assigns; joint and several covenants. The covenants and agreements of this instrument shall bind and benefit the
successors and assigns of Government and Borrower. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs
this instrument but does not execute the note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the
property under this instrument; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and
any other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note
without that Borrower's consent.
            25. No merger. If this instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee
title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing. If the property is conveyed
to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be affected by
such conveyance.
            26. Time is of the essence, Time is of the essence in the Borrower's performance of all duties and obligations under this instrument.

NON-UNIFORM COVENANTS. Borrower further COVENANTS AND AGREES as follows;
           27. Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument, or should the Borrower die or be declared incompetent, or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare
the entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, (c) upon application
by it and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver appointed for the
property, with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by law. and (e) enforce
any and all other rights and remedies provided herein or by present or future law.
           28. State law. Borrower agrees that the Government will not be bound by any present or future State laws (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a deficiency judgment or limiting the amount
thereof or the time within which such action must be brought, (c) prescribing any other statute of limitations, (d) allowing any right ol' redemption or
possession following any foreclosure sale, or (e) limiting the conditions which the Government may by regulation impose, including the interest it
mu) chargc, as a condition of approving a transfer of the property to a new Borrower, Borrower expressly waives the benefit of any such State laws,
           29. Assignment of leases and rents. Borrower agrees that the assignment of leases and rents in this instrument is immediately effective
on the recording of this instrument. Upon default, the Borrower will receive any rents in trust for the Government, and Borrower will not commingle
die rents with any other funds Any amounts collected shall be applied at the Government's discretion first to costs of managing, protecting and
preserving the property. and to any other necessary related expenses. Any remaining amounts shall be applied to reduce the debt evidenced by the
note. Borrower agrees that the Government may demand that Borrower and Borrower's tenants pay all rents due or to become due directly to the
Government if the Borrower defaults and the Government notifies Borrower of the default. Upon such notice. Borrower will endorse and deliver to
the Government any payments of rents. If the Borrower becomes subject to a bankruptcy, then Borrower agrees that the Government is entitled to
receive relief from the automatic stay in bankruptcy for the purpose of enforcing this assignment.
           30. Application of foreclosure proceeds. The proceeds of foreclosure sale shall be applied in the following order to the payment of (a)
costs and expenses incident to enforcing or complying with this instrument, (b) any prior liens required by law or a competent court lobe so paid,
(c) the debt evidenced by the note and all other debt to the Government secured by this instrument, (d) inferior liens of record required by law or a
competent court to be so paid, (e) at the Government's option, any other debt of Borrower to the Government, and (f) any balance to Borrower. If
the Government is the successful bidder at foreclosure or other sale of all or any part of the property, the Government may pay its share of the
purchase price by crediting such amount on any debts of Borrower owing to the Government, in the order prescribed above.




Initial eP6h1 date •=.0.       /6

Initial         d          /                                                                         ['SA-2029 KS ( I -04-08) Page 4 of 6
                         Case 6:19-cv-01072 Document 1-2 Filed 03/25/19 Page 5 of 6


                                                                                                            C()M370 Page: 851
                                                                                                              Page # 855 of 6.


By signing below, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrower and
recorded With this instrument,

          aeMeiy.4e,
ondre Lemon° Miles
                                             (SEAL)                                                                                       (SEAL)




                                                                  ACKNOWLEDGMENTS
STATE OF KANSAS
                                                        ss.           (Individual)
COUNTY OF          Dickinson

On this    11"         day of May 2016                      , before me personally appeared      Ondre Lemone Miles and Nicole
Ml .1 es, husband and wi fe             , to be known to me to be the same person(s) whose name is subscribed to the foregoing instrument, and
acknowledged that (he or she) signed and delivered the instrument as (his or her) free and voluntary act, for the uses and purposes set forth.

MN eorni sAoli expires:
                           I
           NOTARY PUBLIC • State of Kansas                                                                NOTARY PUBLIC
               SANDY CLENIENCE
             My Appt. Exp. --

I NOTE:      The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): the Farm Service Agency (FSA) is
             authorized by the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et. seq.), or other Acts, and the regulations
             promulgated thereunder, to solicit the information requested on its application forms. The information requested Is necessary for FSA to
             determine eligibility for credit or other financial assistance, service your loan, and conduct statistical analyses. Supplied information may be
             furnished to other Department of Agriculture agencies, the Internal Revenue Service, the Department of Justice or other law enforcement
             agencies, the Department of Defense, the Department of Housing and Urban Development, the Department of Labor, the United States
             Postal Service, or other Federal, State, or local agencies as required or permitted by law. In addition, information may be referred to
             interested parties under the Freedom of Information Act, to financial consultants, advisors, lending institutions, packagers, agents, and
             private or commercial credit sources, to collection or servicing contractors, to credit reporting agencies, to private attorneys under contract
             with FSA or the Department of Justice, to business firms in the trade area that buy chattel or crops or sell them for commission, to Members
             of Congress or Congressional staff members, or to courts or adjudicative bodies. Disclosure of the information requested Is voluntary.
             However, failure to disclose certain items of information requested, including Social Security Number or Federal Tax Identification Number,
             may result in a delay in the processing of an application or its rejection.

             According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
             collection of Information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
             0560-0237, The time required to complete this information collection is estimated to average 30 minutes per response, including the time
             for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
             collection of information.

The U S. Department of Agriculture (USDA) prohibits discrimination in ell its programs and activities on the basis of race, color, national origin, age,
disability, and where applicable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic information, political beliefs,
reprisal, or because all or part of an individual's income is derived from any public assistance program. (Not all prohibited bases apply to all programs,)
Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, etc.) should contact
USDA's TARGET Center at (202) 720-2600 (voice and TDD). To file a complaint of discrimination, write to USDA, Director, Office of Civil Rights, 1400
Independence Avenue. S.W., Washington, D.C. 20250-9410, or call (800) 795-3272 (voice) or (202) 720-6382 (TDD). USDA is an equal opportunity
provider and employer.




                                                                                                                       FSA-2029 KS (1 I-04418) Page 5 ()fa
                      Case 6:19-cv-01072 Document 1-2 Filed 03/25/19 Page 6 of 6


                                                                        AO 11370 Page: 851
                                                                            Page * 856 of 6



                             UNITED STATES DEPARTMENT OF AGRICULTURE
                                          Farm Service Agency

                                          Exhibit A, Legal Description
                              Attached to Form FSA-2029 KS, Mortgage for Kansas

                             ONDRE LEMONE MILES AND NICOLE MILES



Legal Description:


The Northwest Quarter (NW/4) of Section 11, Township 12 South, Range 1 East of the 6th P.M.,
Dickinson County, Kansas.




Initial /9zik 1   date////

initial AhVi
         _   date
                                                                              FSA-2029 KS (11-04-08) Page 6 of 6
